Case: 11-11166       Document: 00512092938         Page: 1     Date Filed: 12/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 21, 2012

                                       No. 11-11166                        Lyle W. Cayce
                                                                                Clerk

TERRA PARTNERS,

                                           Plaintiff - Appellant
v.

RABO AGRIFINANCE, INCORPORATED; AG ACCEPTANCE
CORPORATION,

                                           Defendants - Appellees



                   Appeal from the United States District Court
                    for the Northern District of Texas, Amarillo
                              USDC No. 2:08-CV-194


Before JOLLY, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       After reviewing the briefs, the relevant portions of the record, and the
applicable law, we find no reversible error in the district court’s three opinions
granting summary judgment in favor of Defendants-Appellees Rabo Agrifinance,
Inc. and Ag Acceptance Corporation.              Summary judgment is AFFIRMED,
essentially for the reasons given by the district court in its well-considered
opinions.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 11-11166       Document: 00512092938         Page: 2     Date Filed: 12/21/2012



                                       No. 11-11166

       In addition, Rabo Agrifinance, Inc. and Ag Acceptance Corporation’s
motion for monetary sanctions against would-be amicus Steve Veigel is
GRANTED, and an injunction is GRANTED enjoining future litigation by Steve
Veigel, Robert Veigel, Ella Marie Veigel, and their affiliates or related entities,
including Terra Partners.
                                              I.
       On September 20, 2012, Steve Veigel sought to file a pro se amicus brief
in support of Terra Partners.1 Steve Veigel has an obvious interest in this case.
He is an authorized managing agent for Terra Partners, is a corporate officer for
all four of the corporate partners that form Terra Partners, owns all shares in
one of the corporate partners, and half of the shares in another. In his amicus
brief, Steve Veigel asserts that prior decisions of this court “are legal nullities
that are void ab initio.” We have previously rejected his argument. See Rabo
Agrifinance, Inc. v. Veigel Farm Partners, 328 F. App’x 942, 943 (5th Cir. May
15, 2009). The brief thus is frivolous.
                                             II.
                                             A.
       Rabo Agrifinance, Inc. and Ag Acceptance Corporation moved for sanctions
against both Steve Veigel and Terra Partners. Although we do not impose
monetary sanctions against Terra Partners,2 we find that Steve Veigel acted in
bad faith and impose sanctions. See Farguson v. MBank Houston, N.A., 808 F.2d
358, 360 (5th Cir. 1986) (“We may impose sanctions on appeal . . . if necessary.”).



       1
        His motion for leave to file an out of time motion to file an amicus brief, an opposed
motion to file an amicus brief, and an opposed motion to file an amicus brief in excess of the
page limit were all denied. The amicus brief was filed months late and was 18,515 words, far
exceeding the 7,000-word limit.
       2
      Rabo Agrifinance, Inc. and Ag Acceptance Corporation’s motion for sanctions thus is
DENIED with respect to monetary sanctions against Terra Partners.

                                              2
     Case: 11-11166      Document: 00512092938         Page: 3    Date Filed: 12/21/2012



                                      No. 11-11166

       Federal courts have an inherent power “to sanction a party or attorney
when necessary to achieve the orderly and expeditious disposition of their
dockets.” Scaife v. Associated Air Ctr. Inc., 100 F.3d 406, 411 (5th Cir. 1996); see
also Chambers v. NASCO, Inc., 501 U.S. 32, 44-45 (1991) (“A primary aspect of
that discretion is the ability to fashion an appropriate sanction for conduct which
abuses the judicial process.”). The threshold for using our inherent powers is
high, and we “must make a specific finding that the sanctioned party acted in
‘bad faith,’” before imposing sanctions. Maguire Oil Co. v. City of Houston, 143
F.3d 205, 209 (5th Cir. 1998) (quoting Matta v. May, 118 F.3d 410, 413 (5th Cir.
1997)) (emphasis omitted).          Steve Veigel’s void ab initio argument was
affirmatively rejected by this court, and his brief threatens future litigation
premised on the same argument. See Newby v. Enron Corp., 302 F.3d 295, 302
(5th Cir. 2002) (“[F]ederal courts also have the inherent power to impose
sanctions against vexatious litigants.”). Raising a patently frivolous legal
argument and threatening continued meritless litigation is the definition of bad
faith. Steve Veigel, therefore, is sanctioned in the amount of $3,000.
                                            B.
       In order to prevent Steve Veigel from continuing to raise the frivolous void
ab initio argument, Rabo Agrifinance, Inc. and Ag Acceptance Corporation
requested an injunction to prevent the filing of future litigation collaterally
attacking this court’s judgments.3 We agree that an injunction is appropriate in
this instance.
       As previously stated, we have the inherent power to impose sanctions,
including an injunction, against litigants who use the legal system to harass
their opponents through vexatious litigation. See Newby, 302 F.3d at 302; see


       3
         Steve Veigel has apparently already raised the argument again in an October 9, 2012
letter submitted to a New Mexico state court, claiming that the case of Rabo Agrifinance v.
Terra XXI, 257 F. App’x 732 (5th Cir. Dec. 7, 2007), was a legal nullity, void ab initio.

                                             3
    Case: 11-11166      Document: 00512092938      Page: 4    Date Filed: 12/21/2012



                                   No. 11-11166

also Farguson, 808 F.2d at 359 (“That his filings are pro se offers . . . no
impenetrable shield, for one acting pro se has no license to harass others, clog
the judicial machinery with meritless litigation, and abuse already overloaded
court dockets.”). We recognize, however, that “injunction[s] against future filings
must be tailored to protect the courts and innocent parties, while preserving the
legitimate rights of litigants.” Farguson, 808 F.2d at 360.
      In this case, Steve Veigel stated that he intends to raise the same void ab
initio argument in future Rule 60(b) motions; petitions for writs of mandamus
in state or federal court; motions to reopen bankruptcy cases for consideration
of motions for contempt; bills of review in state court; and other collateral
attacks on the prior judgments of this court. His position is not supported in
existing law and is not a reasonable argument to extend or modify the law, given
that this court has already ruled on his argument. The future litigation he
threatens would be repetitive, vexatious, previously resolved, and meritless. A
narrowly-tailored injunction is an appropriate sanction to protect this court’s
judgments and to prevent the continued filing of vexatious litigation.
      It is therefore ORDERED:
      No pleading, lawsuit, or other document in any federal court shall be filed
by, or on behalf of, Steve Veigel, his affiliates or related entities, including Terra
Partners, without first presenting the filing to the district court below to
determine whether the issues contained in the filing have been previously
decided. Furthermore, it is ORDERED that said Steve Veigel shall pay into the
registry of this court the sum of three thousand dollars ($3,000) by and no later
than January 4, 2013.
                                                        JUDGMENT AFFIRMED.
                                  SANCTIONS AND INJUNCTION ORDERED.




                                          4